Citation Nr: 1827622	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  12-17 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for left ear hearing loss, to include as secondary to service connected right ear hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1959 to April 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss.  In March 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2015 the matter of service connection for bilateral hearing loss was remanded for additional development.  An October 2015 rating decision granted service connection for right ear hearing loss.  In July 2017 the matter of service connection for left ear hearing loss, to include as secondary to service connected right ear hearing loss and/or tinnitus, was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this matter was remanded twice before (and regrets the delay in final adjudication inherent with yet another remand).  However, there has not been substantial compliance with previous remand directives, and corrective action remains necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The July 2017 Board remand ordered a new VA examination for an opinion that specifically addressed whether the Veteran's left ear hearing loss was caused or aggravated by his service connected right ear hearing loss and/or tinnitus.  The examiner was to provide rationale for this opinion.  

The July 2017 medical opinion ("hearing loss in one ear is not caused by hearing loss/tinnitus in the other ear.  Tinnitus does not cause hearing loss" received in response to the July 2017 remand is conclusory/unaccompanied by rationale, and is clearly inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  It is also non-responsive to the question of whether the left ear hearing loss disability was aggravated by the service connected right ear hearing loss disability or tinnitus.  Under these circumstances the Board is required to remand the matter for corrective action/to ensure compliance.

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to an audiologist for review and an advisory medical opinion.  Upon review of the record, to include this remand, the consulting audiologist should respond to the following:

(a)  Please identify the likely etiology for the Veteran's left ear hearing loss disability.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related directly to (was incurred in) the Veteran's active duty service?

(b)  If not, is it at least as likely as not (a 50% or better probability) that left ear hearing loss was caused or aggravated (please cite to clinical findings and/or medical literature that support the conclusion reached) by the service connected right ear hearing loss and/or tinnitus?

(c)  If it is determined that the left ear hearing loss disability was neither incurred in service nor caused or aggravated by the service connected right ear hearing loss disability and/or service connected tinnitus, please identify the etiology for the left ear hearing loss disability considered more likely.

The consulting provider must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  [If the opinion provided is unaccompanied by rationale with citation to supporting facts or medical literature, e.g., regarding the known etiologies for hearing loss, it will be considered inadequate and again returned for correction.]  If the etiology of the left ear hearing loss disability cannot be determined without resort to mere speculation, please indicate why that is so (e.g., medical knowledge on the matter is not adequately developed, facts necessary for the determination are unavailable, etc.).

2.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

